UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K /A (Amendment No. 1) CURRENT REPORT Pursuant to Section13 or 15( d ) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) : December 19, 2016 Interpace Diagnostics Group , Inc. (Exact name of registrant as specified in its charter) Delaware 000-24249 22-2919486 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Morris Corporate Center 1, Building A 300 Interpace Parkway Parsippany, NJ 07054 (Address, including zip code, of Principal Executive Offices) (8 55 ) - (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Amendment No. 1 on Form 8-K/A (this “Form 8-K/A”) is an amendment to the Current Report on Form 8-K filed by Interpace Diagnostics Group, Inc. on December 19, 2016 (the “Original 8-K”). This Form 8-K/A is being filed to correct a typographical error in the press release filed as Exhibit 99.1 to the Original 8-K (the “Exhibit”) and to make a change to the approximate amount of gross proceeds. As previously filed, the Exhibit reflected the incorrect title of the press release. Other than those changes, no other changes have been made to the Original 8-K. Item 7 Regulation FD Disclosure. On December 19, 2016, the Company issued a press release announcing a registered direct offering with gross proceeds of approximately $1.9 million, as described in Item 1.01 of the Original 8-K. The full text of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated into this Item 7.01 by reference. This information is not deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any Securities Act registration statements. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press Release dated December 19, 2016 signatureS Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Interpace Diagnostics Group, Inc. Date: December19, 2016 By: /s/ Jack E. Stover Name: Jack E. Stover Title: President and Chief Executive
